Citation Nr: 0909008	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-17 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for fungal rash.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1970 to 
January 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston Texas.

The Veteran testified before the undersigned Acting Veterans 
Law Judge at a Board Videoconference hearing in January 2009.  
A transcript of this proceeding is associated with the claims 
file.

During the January 2009 Board hearing the Veteran appears to 
have raised informal claims for service connection for 
disabilities resulting from a shoulder injury, a thigh 
injury, and an eye injury, all occurring during service.  
These claims are referred back to the RO for further 
development.

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

During the January 2009 Board hearing the Veteran indicated 
that he wished to withdraw his appeal concerning the issue of 
entitlement to service connection for fungal rash.   




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
Veteran concerning the issue of entitlement to service 
connection for fungal rash are met.  38 U.S.C.A. § 
7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

During the January 2009 Videoconference Board hearing, the 
Veteran indicated that he wished to withdraw his appeal 
concerning the issue of entitlement to service connection for 
fungal rash.  Under 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision. 38 C.F.R. § 20.202 (2008).  
Withdrawal may be made by the appellant or by his or her 
authorized representative. 38 C.F.R. § 20.204 (2008).  The 
Veteran has properly withdrawn his appeal concerning the 
issue of entitlement to service connection for fungal rash, 
and, hence, there remain no allegations of errors of fact or 
law for appellate consideration.  Accordingly, the Board does 
not have jurisdiction to review this issue and it is 
dismissed.


ORDER

The appeal concerning entitlement to service connection for 
fungal rash is dismissed.


REMAND

The Veteran filed a claim for entitlement to service 
connection for PTSD in July 2004.  The record establishes 
that the Veteran has been treated at VA for a psychiatric 
disorder usually listed as depression.  There have been 
indications of a possible diagnosis of PTSD, but there has 
not been any definitive diagnosis of PTSD.

The RO denied the claim in November 2004 as there was no 
evidence of record showing a confirmed diagnosis of PTSD.  
Further, the RO requested the Veteran provide details of his 
in-service stressor (e.g., names, places, dates, etc.) 
including sending a letter in July 2004 and a second letter 
specifically addressing the stressor evidence in August 2008.  
The Veteran reported that he had helped transport bodies of 
dead US soldiers, Vietnamese soldiers, and civilians between 
June 1971 and June 1972.  The RO could not verify the 
Veteran's report because the Veteran provided no further 
details. 

During the Board hearing in January 2009, the Veteran 
testified that he has continued to be treated for his 
psychiatric disorder and was finally diagnosed with PTSD in 
December 2008.  The Veteran also testified to and provided in 
writing a second stressor event.  Specifically, the Veteran 
contends that in December 1971, his ship, the USS Navasota, 
collided with another ship during a re-fueling maneuver.  As 
a result, the Veteran was thrown about, almost thrown 
overboard, and was hit by connecting cables.  Since that 
time, the Veteran has had nightmares about the incident.  He 
also testified that he helped transport bodies of US soldiers 
and others in approximately April 1972.

Therefore, the Agency of Original Jurisdiction (AOJ) should 
obtain updated VA outpatient treatment records to determine 
whether the Veteran has a diagnosis of PTSD.  If a diagnosis 
of PTSD has been made, the AOJ should attempt to verify the 
described stressor incidents through official sources such as 
the U. S. Navy and the Joint Services Records Research Center 
(JSRRC).  Thereafter, if the Veteran's claimed stressors have 
been verified, the Veteran should be afforded a VA 
psychiatric examination to determine whether he has PTSD as a 
result of a verified stressor.  The question of the 
sufficiency of the asserted stressor is a medical question 
requiring assessment by a mental health professional.  Cohen 
v. Brown, 10 Vet. App. 128 (1997).



Accordingly, the case is REMANDED for the following action:

1. Obtain all VA records since July 2008 
and determine whether the Veteran has a 
definitive diagnosis of PTSD with due 
consideration of the current diagnostic 
criteria for PTSD.

2. If a definite diagnosis of PTSD is 
confirmed, request verification from the 
JSRRC, or other official sources, for the 
claimed stressors relating to a collision 
or bumping between the USS Navasota (AO-
106) and another ship during a re-fueling 
operation in December 1971.  Also, 
determine whether there is a log entry or 
other records from the USS Navasota to 
show that the Veteran or any crew members 
went ashore and helped pick up the bodies 
of US servicemen and Vietnamese civilians 
while the ship was in Vietnam waters 
around April 1972.  If the records do not 
exist or further efforts to obtain the 
records for either incident would be 
futile, notify the Veteran in accordance 
with 38 C.F.R. § 3.159(e).

3. If, and only if, there is a confirmed 
PTSD diagnosis and confirmed in-service 
stressor event or events, schedule the 
Veteran for a VA psychiatric examination 
to determine whether he suffers from PTSD 
and if so, has it occurred  as the result 
of a confirmed in-service stressor.  The 
AOJ should advise the examiner of the 
verified or confirmed stressor and the 
claims folder should be made available to 
and reviewed by the examiner in 
conjunction with the examination. 

If a diagnosis of PTSD is appropriate, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the evidence of record was sufficient 
to produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and one or more of 
the in-service stressors found to be 
established by the record by the AOJ and 
found to be sufficient to produce PTSD by 
the examiner.

If the examination results in a 
psychiatric diagnosis other than PTSD, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not that any currently 
demonstrated psychiatric disorder, other 
than PTSD, is related to the Veteran's 
military service.

The report of the examination should 
include a complete rationale for all 
opinions expressed, to include whether the 
verified stressor is sufficient to support 
a diagnosis of PTSD.  All necessary 
studies or tests are to be accomplished.

4. After the development requested above 
has been completed to the extent possible, 
the AOJ should readjudicate the 
appellant's claim.  If any benefit sought 
continues to be denied, the AOJ should 
issue a supplemental statement of the case 
(SSOC).  Thereafter, if appropriate, the 
case should be returned to the Board.







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


